GLADNEY, Judge.
Plaintiff brought this suit on an open account, seeking to recover the cost of merchandise sold and delivered to defendant. The City Court of the City of Monroe found defendant, Fred Astaire Dance Studio, to be an ordinary partnership formed by Mabel Bowles, Olive Martin and Jerry Clark. Olive Martin was not impleaded and Jerry Clark was not served with process. The trial court held the account sued on was properly proved and rendered judgment against Fred Astaire Dance Studio in the sum of $206.71, and against Mrs. Mabel Bowles, as a partner thereof, for the sum of $68.90, her pro rata share of the partnership debt. The sole appellant herein is Mabel Bowles appearing in her individual capacity.
The amount in contest is not sufficient to confer appellate jurisdiction upon this court, and we must take notice of our lack of jurisdiction ex proprio motu although no question of jurisdiction has been raised by appellee. LSA-Constitution of 1921, Art. VII, § 29; Barber v. Hardwick, La.App., 107 So.2d 725 (2d Cir. 1958); Cappel Lumber Company, Inc. v. Benedict, La.App., 108 So.2d 270 (2d Cir. 1958); Arrington v. Grant Parish School Board, La.App., 121 So.2d 23 (2d Cir. 1960).
Accordingly, the appeal is hereby dismissed at appellant’s cost.